Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 


DETAILED ACTION
Response to Amendment
2.         In response to the amendment filed by Applicant on 01/14/2021, the Examiner acknowledges the following:
3.	 Claims 1 – were not amended.
4.	A terminal Disclaimer was filed to overcome the Double Patent rejection (See below). The previous rejections are withdrawn by the Examiner.
5.	 Current claims 1 – 20 and they are being considered for examination.


Terminal Disclaimer


Response to Arguments
7.	The arguments filed by applicant on 01/14/2021 are acknowledged and the previous office action is withdrawn; however, the Examiner found new art that can be used either alone or be combined with the art used previously; it reads on several of the claims. In conclusion, the claims are not allowable and the art used previously will be used wherever it still applies. Please, see the rejections below.



Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Adrian Proca et al., US 2013/0141600 A1, hereinafter Proca”. 

Regarding Claim 1:
	Proca discloses a digital camera, which performs gyroscopic stabilization. As for claim 1, Proca teaches,
A method (Fig 6 shows an image stabilization block/portion 410 (See [0036; 0037]) and which includes a method for stabilizing a camera or electronic media. See [0036; 0037; 0050]), comprising: estimating motion of an imaging device during capture of media (Fig 3, gyroscope 330 is configured to sample the velocity data and temperature data every 1 millisecond, transmitting the captured data to the controller 353 via serial interface and wherein, the controller may store the captured velocity data and temperature data in a buffer within the processor unit 350. Furthermore, Proca discloses that the controller 353 samples a plurality of frames for each frame captured video 324 sampling for each frame of the video captured at 30 fps and it will, for example, store 33 samples of velocity for each frame of the video. See [0030; 0031]) using data received from the imaging device (Fig 3, digital camera 300 includes a gyroscope 330 that will generate velocity data indicative of motion of the digital camera 300. See [0030; 0031]); 
and in response to the motion meeting a first criteria based on a comparison with a motion threshold (Proca teaches that the threshold represents the maximum corrected velocity of the camera movement, which is understood as the first criteria, as for the digital image stabilization may be started. See [0063]), performing electronic image stabilization on the media (Proca teaches that the image stabilization block 410 (Fig 6) determines the pixel locations to be included in  the active pixels locations based on the velocity data received from the  processor 352. See [0036]).  


Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Proca teaches “wherein the data is received from a gyroscope (Fig 3, gyroscope 330. See [0030; 0031]) of the imaging device (Fig 3, digital camera 300. See [0028]) and includes sensed motion of the imaging device” (As discussed for claim 1, Proca teaches a gyroscope which is configured to generate velocity data which indicates the motion/movement of camera300. See [0030]).  

Regarding Claim 3:
	The rejection of claims 1 and 2 is incorporated herein. As for claim 3 limitations, Proca teaches “wherein the data includes positive displacement and a negative displacement, the positive displacement indicating movement in a first direction, the negative displacement indicating movement in a second direction opposite the first direction” (Proca teaches that large motion results in a substantially uniform direction may quickly increase the calculated displacement and consequently, the stabilization vector 525 (See Fig 5B and [0048]). Proca, method as in Fig 9, teaches intentional panning motion of a digital camera is characterized by an acceleration period where camera moves, a constant velocity period where the camera moves in a substantially uniform direction at uniform speed and deceleration period where the camera comes to a stop (See [0053]). Furthermore, Proca teaches a pan motion detection .  

Regarding Claim 10:
	The rejection of claim 1 is incorporated herein. Claim 10 pertains to a non-transitory computer storing instructions as the ones in the method steps of claim 1 as to estimate motion of a device during capture of media using data received from the image device. In order to operate the method steps as disclosed in claim 1, it would have necessitated to store a program with instructions in a non-transitory computer-readable medium as the one disclosed in claim 10. As for claim 10 limitations, Proca teaches “A non-transitory computer readable storage medium (Fig 3, non-volatile memory 320. See [0028]) configured to store instructions, the instructions when executed by a processor (Fig 3, processor 352, controlled by controller 353 may execute instructions to determine motion. See [0028; 0029]) cause the processor to: determine motion of a device (Fig 3, gyroscope 330 is configured to sample the velocity data and temperature data every 1 millisecond, transmitting the captured data to the controller 353 via serial interface and wherein, the controller may store the captured velocity data and temperature data in a buffer within the processor unit 350. Furthermore, Proca discloses during capture of media using data (Fig 3, digital camera 300 includes a gyroscope 330 that will generate velocity data indicative of motion of the digital camera 300. See [0030; 0031]); determine that the motion meets a first criteria based on a motion threshold (Proca teaches that the threshold represents the maximum corrected velocity of the camera movement, which is understood as the first criteria, as for the digital image stabilization may be started. See [0063])); and perform electronic image stabilization on the media (Proca teaches that the image stabilization block 410 (Fig 6) determines the pixel locations to be included in  the active pixels locations based on the velocity data received from the  processor 352. See [0036]).  
	Therefore, as discussed above, claim 10 is rejected under 35 U.S.C 102(a)(1) as being anticipated by Proca art.
  
Regarding Claim 11:
	The rejection of claims 1, 2, 3 and 10 is incorporated herein. Claim 11 includes similar limitations as claims 2 and 3 but as applied to claim 10.As for claim 11 limitations, Proca teaches wherein the instructions further cause the processor to: receive the data from a gyroscope (Fig 3, gyroscope 330. See [0030; 0031]) of the device (Fig 3, camera 300. See [0028]), the data including any of sensed motion of the device Proca teaches a gyroscope which is configured to generate velocity data which indicates the motion/movement of camera300. See [0030]), a positive displacement (panning motion , and a negative displacement (panning motion in a counter-clockwise direction. See discussion below), the positive displacement indicating movement in a first direction and the negative displacement indicating movement in a second direction (Proca teaches that large motion results in a substantially uniform direction may quickly increase the calculated displacement and consequently, the stabilization vector 525 (See Fig 5B and [0048]). Proca, method as in  Fig 9, teaches intentional panning motion of a digital camera is characterized by an acceleration period where camera moves, a constant velocity period where the camera moves in a substantially uniform direction at uniform speed and deceleration period where the camera comes to a stop (See [0053]). Furthermore, Proca teaches a pan motion detection (See Fig 9) and at step 916, pan detection block 622 (Fig 6) determines whether the camera is moving in a substantially uniform direction and in Fig3, 611-3 it is detected that it is in a substantially uniform direction, wherein the camera is moving continuously clockwise or continuously counter-clockwise around the pan axis, which means that the data of that panning  motion will consequently include a positive displacement when moves in a clockwise direction and a negative displacement when it is moving in a counter-clockwise direction. See [0070; 0071; 0072; 0073]).  


Allowable Subject Matter
9.	Claims 4 – 9 and 12 – 14 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Regarding Claim 15:
The prior art of record fails to explicitly a camera device of claim 15 wherein the processor estimates a motion frequency of a camera device and compares the estimated motion frequency of the camera device during capture of media and compares the motion frequency to a motion frequency threshold and in response to the motion frequency meeting a first criteria based on the motion frequency threshold, performs electronic image stabilization on the media. Therefore, claim 15 is allowable over the prior art of record.

Regarding Claims 16 – 20:
	They depend directly or indirectly to claim 15 and they are allowable based on its dependence to claim 15.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. P. Sowden et al., US 10,775,977 B2 – it teaches a computer-implemented method to display a motion image that includes a plurality of frames, the method comprising: determining a motion score for the motion image based on the plurality of frames of the motion image, wherein the determining comprises: determining, based on respective pixel values of the plurality of frames, a level of stability of a background portion of the motion 
2. S. Park et al., US 8,797,414 B2 – it teaches a method of processing video data, comprising: receiving first image data representing a first frame; identifying a plurality of feature points in the first frame; receiving a second image data representing a second frame; deriving a motion vector corresponding to each of the feature points; selecting a first one of the motion vectors as the current vector A and selecting a second one of the motion vectors as the current vector B; and comparing vector A with vector B based on their vector magnitude ratio and their angular difference.
3. P. Sowden et al., US 2020/0393943 A1 – it teaches a device to display a motion image that comprises a plurality of frames, the device comprising: a processor; and a non-transitory computer readable medium coupled to the processor, with instructions stored thereon that, when executed by the processor cause the processor to perform operations comprising: determining a type of a subject and a level of movement of the subject in a motion image that includes a plurality of frames; calculating a motion score for the motion image based on the type of the subject and the level of movement of the subject; determining whether the motion score meets a display threshold; if the motion score 
4. G. Wilson, US 2009/0278921 A1 – it teaches a method of compensating motion fluctuation in video data from a capsule camera system, the method comprising: receiving the video data generated by the capsule camera system; arranging the received video data; estimating parameters of the motion fluctuation of the arranged video data based on a tubular object model; compensating the motion fluctuation of the arranged video data using the parameters of the motion fluctuation; and providing the motion compensated video data as a video data output.
5. H. Jayakumar et al., US 11,006,044 B1 – it teaches an apparatus comprising: memory; and one or more processors coupled to the memory, the one or more processors being configured to: obtain one or more motion measurements associated with an image sensor, the one or more motion measurements being based on movement of the image sensor while the image sensor is capturing a sequence of frames; calculate a first set of parameters and a second set of parameters for counteracting motion in a first frame from the sequence of frames, wherein the first set of parameters is based on the one or more motion measurements corresponding to the movement of the image sensor while the image sensor is capturing the sequence of frames, and wherein the second set of parameters is based on a first portion of the one or more motion measurements corresponding to movement of the image sensor while capturing the first frame; in 


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697